            21-10699-dsj        Doc 176-1 Filed 09/21/21 Entered 09/21/21 16:10:39            Ntc of
                               Transmittal of Record: Notice Recipients Pg 1 of 1
                                                    Notice Recipients
District/Off: 0208−1                     User: Admin                Date Created: 9/21/2021
Case: 21−10699−dsj                       Form ID: tranapl           Total: 2


Recipients of Notice of Electronic Filing:
aty         Neil Matthew Berger          neilberger@teamtogut.com
aty         Walter Mack          wmack@doarlaw.com
                                                                                              TOTAL: 2
